EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
1.	This action is responsive to the following communication: Amended Claims and Remarks filed on November 23, 2021, and two Information Disclosure Statements filed on September 13, 2021 and December 9, 2021, respectively.
2.	Claims 1, 3-8, 12, 13, 17, and 21-30 are pending in the case; Claims 1, 12, and 17 are independent claims; Claims 2 and 20 are canceled; Claims 29 and 30 are new claims.

3.	In the Non-Final Rejection mailed on September 2, 2021, Claims 1-8, 12, 13, 17, and 20-28 were rejected under 35 U.S.C. § 112, first paragraph, as failing to comply with the written description requirement, but Applicant’s arguments, see Remarks filed on November 23, 2021 (pgs. 9-11), have been fully considered and are persuasive.  The § 112, first paragraph, rejection of the pending claims has been withdrawn. 


Allowable Subject Matter
4.	Claims 1, 3-8, 12, 13, 17, and 21-30 are allowed.
Amended Claims and Remarks filed on November 23, 2021, have rendered the 35 U.S.C. § 103 rejection of pending claims moot.  With respect to independent Claim 1 (and similarly, independent Claims 12 and 17), the prior art of record does not appear to disclose or suggest the combination of steps/features recited in the claim, particularly with respect to: 
publishing an additional page of the authoring user’s story with the social network, the additional page comprising at least one layer corresponding to an additional respective item of multi-media … and providing playback options to the authoring user after publishing the page and the additional page, the playback options controlling the playback of the page and the playback of the additional page.
 
The prior art of Eilertsen et al. (US 2008/0005669 A1) is directed towards facilitating on-line creation of a journal including providing a template storyboard, and allowing the user to edit and personalize the storyboard.  Eilertsen teaches a WYSIWYG storyboard editor comprising a plurality of pages where each page comprises layers of media and/or text.  Eilertsen further teaches that the storyboard can be shared with others.  However, Eilertsen does not appear to discuss the “playback options controlling the playback of the page” in the manner required by Claim 1.  More specifically, Eilertsen appears to be silent with respect to “providing playback options to the authoring user after publishing the page and the additional page” as recited in Claim 1.
The prior art of YG (NPL) was relied upon to illustrate that publishing described in Eilertsen could encompass a social network as recited in Claim 1, but YG does not appear to disclose or suggest “providing playback options to the authoring user after publishing the page and the additional page” as required by Claim 1.  Similarly, the prior art of Catone 1 (NPL) was relied upon to further illustrate different layers on each page and navigation between the pages of a storyboard, but Catone 1 does not appear to 
Other prior art of record similarly fails to disclose or suggest the above-discussed features of Claim 1 (and similarly, Claims 12 and 17).  For example, the prior art of Schneider et al. (US 2005/0069225 A1) is directed towards binding interactive multichannel digital document system and authoring tool, and Schneider teaches publishing settings that can include automatic playback settings.  However, the playback settings of Schneider do not appear to provide for “playback options to the authoring user after publishing the page and the additional page, the playback options controlling the playback of the page and the playback of the additional page” as required by Claim 1. 
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims, thus are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINO KUJUNDZIC whose telephone number is (571)270-5188.  The examiner can normally be reached on M-F 8am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179